A petition for rehearing is presented in this case. We have carefully examined it,-» and find nothing in the slightest degree affecting the conclusions reached in the former opinions. It is suggested in general terms in the bill that the land did not pay the whole debt, on information and belief, but when the complainant comes to specify definitely the facts by way of charge, he specifies the seven hundred acres as this land. He shows by the documentary evidence, he has sold the seven hundred acres, but that the two hundred and twenty acres remain unsold. We held the corpus of the land was the primary fund for satisfaction of the lien, and the rents only incidental, *441■aftér failure of vendee to pay. That the vendee and heirs having been permitted to remain in possession, could not be charged with the rents, nor could they be appropriated to the payment of the purchase money, •until the corpus was exhausted, or a necessity for the application clearly shown. Such necessity is. not shown in this case, either by clear allegation or proof. On the contrary, while the two hundred and twenty acres remain unsold, from the fact that complainant did not seek to impound the rents during the pendency of the original suit, the inference is fair, that the whole land was deemed sufficient, especially when taken in connection with the allegation that the seven hundred acres would not be sufficient.
We think it equally clear, that one suit to enforce •a vendor’s lien in a court of chancery is all that can be permitted, and a party cannot be permitted to file two bills for this purpose — one against the lands, and a subsequent one against the rents accrued to the vendee in possession, or his heirs after his death. These parties are charged in the bill to have remained in possession up to the time of filing last bill. The ■appellants in this case being minors, are entitled to all defenses that arise on the facts shown in the record.
There is no proof whatever in support of the necessity for appropriation of rents; on the contrary, the fact stands out and proven, that two hundred and twenty acres of complainant’s security is unsold, with a decree in his favor to sell not executed. This would ' be conclusive of the case, 'even conceding it *442has been charged that the land was not sufficient; the charges against minors, situated as in this case, must be proven.
The theory of the opinion is, that the vendee, by his contract, is entitled to the possession and profits of the land, and can only be deprived of these, under the bill to enforce the vendor’s lien, upon allegation in said bill of insufficiency of the land, definitely made, supported by affidavit, on which a receiver may be appointed, or by application pendente lite, supported by such affidavit, on petition or otherwise. The fact, that the parties consenled' that the receiver then acting under the former bill, should act as receiver in the present case, can have no influence on the rights of any one, but certainly cannot bind the minors. They^ can make no admissions of their detriment.
We are well satisfied with the correctness of the-conclusion reached,. and dismiss the petition.